Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/21 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,6-8,13,14,17,22,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (PG Pub 2016/0320674 A1).
Regarding claim 1, Seo teaches an integrated circuit (IC) device comprising: a gate (GE1, fig. 2) of a single-gate transistor; a layer adjacent to the gate, the layer comprising a dielectric material (310, paragraph [0063]); a source (360/SE1) of the single-gate transistor; a drain (360/DE1) of the single-gate transistor; a semiconductor structure (311) adjacent to the layer, the semiconductor structure comprising: a first portion which forms at least in part a recess of the semiconductor structure, wherein a bottom of the recess is formed with a surface of the first portion; a second portion between the source and the gate; and a third portion between the drain and the gate, wherein the first portion is between the second portion and the third portion; and an insulator structure (SiOx 320, paragraph [0090]) which, at the bottom of the recess, and at a top of the recess, extends horizontally across the recess to each of the second portion and the third portion.  
Seo does not teach the gate comprising a metal.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the gate to comprise a metal for the known benefit of providing a gate with reduce electrical resistance.
Regarding claim 6, Seo teaches the IC device of claim 1, wherein the insulator structure fills the recess (fig. 2).  
Regarding claim 7, Seo teaches the IC device of claim 6, wherein the insulator structure extends from the recess to fill any region between the source and the drain (fig. 2).  
Regarding claim 8, Seo teaches (see claim 1) a method comprising: forming a gate of a single-gate transistor, the gate comprising a metal; forming a layer adjacent to the gate, the layer comprising a dielectric material; forming a semiconductor structure adjacent to the layer, wherein forming the semiconductor structure comprises forming a recess with a first portion of the semiconductor structure, the first portion between a second portion of the semiconductor structure and a third portion of the semiconductor structure, wherein a bottom of the recess is formed with a surface of the first portion; forming a source of the single-gate transistor, wherein the second portion of the semiconductor structure is between the source and the gate; forming a drain of the single-gate transistor, wherein the third portion of the semiconductor structure is between the drain and the gate; and forming an insulator structure which, at the bottom of the recess, and at a top of the recess, extends horizontally across the recess to each of the second portion and the third portion.  
Regarding claim 13, Seo teaches the method of claim 8, wherein the insulator structure fills the recess (fig. 2).  
Regarding claim 14, Seo teaches the method of claim 13, wherein the insulator structure extends from the recess to fill any region between the source and the drain (fig. 2).  
Regarding claim 17, Seo teaches (see claim 1) a system comprising: an integrated circuit (IC) comprising: -4-Application No. 15/939,081Atty. Docket No. 01.AA3883-US a gate of a single-gate transistor, the gate comprising a metal; a layer adjacent to the gate, the layer comprising a dielectric material; a source of the single-gate transistor; a drain of the single-gate transistor; a semiconductor structure adjacent to the layer, the semiconductor structure comprising: a first portion which forms at least in part a recess of the semiconductor structure, wherein a bottom of the recess is formed with a surface of the first portion; a second portion between the source and the gate; and a third portion between the drain and the gate, wherein the first portion is between the second portion and the third portion; and an insulator structure which, at the bottom of the recess, and at a top of the recess, extends horizontally across the recess to each of the second portion and the third portion; and a display device (LCD, paragraphs [0006] to [0009], fig. 6) coupled to the IC, the display device to generate a display based on a signal communicated with the IC (paragraphs [0006] to [0009], fig. 6).  
Regarding claim 22, Seo teaches the system of claim 17, wherein the insulator structure fills the recess (fig. 2).  
Regarding claim 23, Seo teaches the system of claim 22, wherein the insulator structure extends from the recess to fill any region between the source and the drain (fig. 2).
Claims 2-5,9-12,15,18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (PG Pub 2016/0320674 A1) as applied to claims 1,8,17 above, and further in view of Kim et al (PG Pub 2017/0229586 A1).
Regarding claims 2,9,18, Seo remains as applied in claims 1, 8, and 17.
Seo does not teach a first thickness of the first portion is equal to or less than 95% of a second thickness of one of the second portion or the third portion.
In the same field of endeavor, Kim teaches a first thickness of the first portion (middle portion of 140 in fig. 4B) is equal to or less than 95% of a second thickness of one of the second portion or the third portion (after more than two minutes of etching the IZO thickness may be around 9 nm, down from 17 nm, fig. 6, 9/17 =53%), for the benefit of reducing off current (paragraph [0072]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a first thickness of the first portion to be equal to or less than 95% of a second thickness of one of the second portion or the third portion, for the benefit of reducing off current.
 Regarding claims 3,10,19, Seo does not teach the first thickness is equal to or less than 80% of the second thickness.
Kim teaches the first thickness is equal to or less than 80% of the second thickness, (after more than two minutes of etching the IZO thickness may be around 9 nm, down from 17 nm, fig. 6, 9/17 =53%), for the benefit of reducing off current (paragraph [0072]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first thickness equal to or less than 80% of the second thickness, for the benefit of reducing off current.
Regarding claims 4,11,20, Seo remains as applied in claims 1, 8, and 17.
Seo does not teach a difference between a first thickness of one of the second portion or the third portion and a second thickness of the first portion is at least 1.0 nanometers.
Kim teaches a difference between a first thickness of one of the second portion or the third portion and a second thickness of the first portion is at least 1.0 nanometers (fig. 6: 17nm versus 9 nm) for the benefit of reducing off current (paragraph [0072]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a first thickness of one of the second portion or the third portion and a second thickness of the first portion to be at least 1.0 nanometers for the benefit of reducing off current.
Regarding claims 5,12,21, Seo remains as applied in claims 1, 8, and 17.
Seo does the semiconductor structure includes a first layer of a first semiconductor material and a second layer of a second semiconductor material other than the first semiconductor material.  
Kim teaches the semiconductor structure includes a first layer (241, fig. 4B) of a first semiconductor material and a second layer (242/243) of a second semiconductor material other than the first semiconductor material for the benefit of reducing off current (paragraph [0072]).
  Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the semiconductor structure include a first layer of a first semiconductor material and a second layer of a second semiconductor material other than the first semiconductor material the benefit of reducing off current.  
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  “a first hole and a second hole each extend through the first patterned mask; performing a first deposition into each of the first hole and the second hole; forming a second patterned mask, wherein a third hole extends through the second patterned mask; and performing a second deposition through the third hole, wherein a semiconductor body formed by the second deposition connects semiconductor bodies formed by the first deposition” (claim 16).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899